Title: To Thomas Jefferson from Benjamin Say, 1 October 1807
From: Say, Benjamin
To: Jefferson, Thomas


                        
                            
                            
                            Philada. October 1st: 1807 Evening
                        
                        The Address of the Subscriber, a Citizen of, Philadelphia in the State of Pennsylvania—
                  After offering to you most honored and highly respected Sir, the unfeigned assurances of my unbounded
                            affection; I take the liberty to offer myself as a Candidate for the Office of Collector of the Port of Philadelphia, as
                            that office has now become vacant by the death of Peter Muhlenberg Esqr.—
                        It may perhaps be proper to mention, that I was born in the said City in the Year 1755; received my
                            education, and resided most of my life therein; I have endeavored to conduct myself in such way, as I trust to merit and
                            secure the estimation and confidence of my fellow citizens generally.—
                        At a time that tried men’s souls, in the fall of 1799, I was elected to a Seat in the Senate of this State,
                            by my republican bretheren, and in order to attempt (with others) the revival and establishment of Republicanism, I was
                            induced to sacrifise the emoluments of a handsome and lucrative practice in medicine, and took my seat accordingly; the
                            end being accomplished, by bringing in the present worthy Administration of the United States, and in a measure reviving
                            the latent sparks of republican freedom in this State, I declined after two years service; and gave place to a worthy
                            successor.
                        I confidently believe that my republican principles, for which I have suffered much, have been uniformly
                            correct, & I hope that it will not be considered as vanity to say, that I have been honored with a seat in the
                            Select Council of this City for several Years.—
                        Permit me to mention that the worthy Mr. Madison has a knowledge of my person and character, and I do hereby
                            most honored and highly respected Sir, very earnestly solicit the appointment of Collector of the Port of Philadelphia,
                            and should I be thus honored, I will make use of my best endeavours
                            to do credit to the appointment and fulfill the duties thereof with fidelity, and punctuality, and shall hold the great
                            favor in the highest and most lasting remembrance.—
                        With every consideration of unequivocal attachment to Your Person and administration, permit me to subscribe
                        Truly Yours
                        
                            Benjn: Say
                            
                        
                    